DETAILED ACTION
Remarks
The instant application having Application Number 17/352,983 filed on June 21, 2021 has a total of 20 claims pending in the application; there are 17 independent claims and 3 dependent claims, all of which are presented for examination by the examiner.  The present application is being examined under the pre-AIA  first to invent provisions. 

Continuation Statement
This patent application 17/352,983 filed on June 21, 2021 is a continuation of 16/241,193, filed 01/07/2019, now U.S. Patent #11,068,436.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated June 21, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 11,068,436.  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown in the table below:
Instant Application No. 17/352,983 claim 1
Patent No. 11,068,436 claim 1
1. A method comprising: 
           receiving, by a file service module of a storage server, log files from a client device that is in communication with the storage server over a communications network, wherein the log files comprise records of activities associated with the client device; 
           aggregating, by the file service module, the log files to produce an aggregated log file; and 



           transmitting, by the file service module to a log file server, the aggregated log file, the 
transmission of the aggregated log file to the log file server triggered based on the size of the aggregated log file reaching a file size quota.
1. A method comprising: 
receiving, by a file service module of a storage server, log files from a client device that is in communication with the storage server over a communications network, wherein the log files comprise records of activities associated with the client device; 
aggregating, by the file service module, the log files to produce an aggregated log file, wherein the aggregated log file includes compressed log files and uncompressed log files, and wherein the uncompressed log files are more recent log files than the compressed log files; and 
            transmitting, by the file service module to a log file server, the aggregated log file responsive to a size of the aggregated log file being equal to at least a set size limit, wherein the set size limit for the aggregated log file is dynamically modified to control a frequency of the transmitting of the aggregated log file to the log file server to obtain a desired performance target.

Table 1
As exemplarily illustrated in Table 1 above, both are directed to managing user log files that are sent to data backup sites; see claim language of both for detail. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to modify or to omit the additional elements of claims 1-17 of patent 11,068,436 to arrive at the claims 1-20 of the instant application because the person would have realize that the remaining element would perform the same functions as before.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. See In re Karlson (CCPA), 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  Please also see MPEP § 804.
Independent claims 8 and 15 of the instant application are substantially encompass the method recited in claim 1 and are also being rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 11,068,436.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a series of acts (i.e., process) of receiving, collecting log files, aggregating and transmitting log files when met certain condition such as file size.   
The limitations of “receive log files from a client device that is in communication with the storage server over a communications network, wherein the log files comprise records of activities associated with the client device; aggregate the log files to produce an aggregated log file; and transmit the aggregated log file to a log file server, the transmission of the aggregated log file to the log file server triggered based on the size of the aggregated log file reaching a file size quota.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting.“ a processor and a memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, “receive log files from a client device that is in communication with the storage server over a communications network, wherein the log files comprise records of activities associated with the client device; aggregate the log files to produce an aggregated log file;” in the context of this claim encompasses the user manually collecting and evaluating/manipulating information received.  Similarly, the limitation of “transmit the aggregated log file to a log file server, the transmission of the aggregated log file to the log file server triggered based on the size of the aggregated log file reaching a file size quota.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting.“ a processor and a memory” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind such as sending the manipulated/analyzed data meeting certain condition.
The memory and processor are recited so generically (no details whatsoever are provided other than that they are a memory, display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Transmitting the aggregated log file to the log file server are thus insignificant extra-solution activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a processor and a memory to perform receiving, collecting log files, aggregating and transmitting log files when met certain condition such as file size in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving, collecting log files, aggregating and transmitting log files when met certain condition such as file size steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Independent claims 1 and 8 have the similar limitations as claim 15 and is rejected for at least the same reasons as claim 15.  With respect to the dependent claims 2-7, 9-14 and 16-20, the claims do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5, 8, 12, 15 and 17 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Clark et al. (U.S. Patent Application No. 2009/0144283 A1, ‘Clark’, hereafter, provided by the Applicant’s IDS) in view of Agrawal (U.S. Patent Application No. 2007/0186068 A1, provided by the Applicant’s IDS).

	Regarding claim 1. Clark teaches a method comprising:
	receiving, by a file service module of a storage server, log files from a client device that is in communication with the storage server over a communications network, wherein the log files comprise records of activities associated with the client device (The client can include a file usage aggregator module (i.e., File Service Module and file usage aggregator module can reside in a server, Clark [0032]). The file usage aggregator module can be integrated in operating system.  File usage aggregator module can receive local usage data indicating the history and usage of local files stored on local storage and accessed by client (i.e., receiving log files associated with the client), Clark [0017].  File usage aggregator module can also communicate with the set of hosts, Clark [0018]);
	aggregating, by the file service module, the log files to produce an aggregated log file (Clark [0017] and [0022] and [0032] discloses combining files related to the user activities associated with the client device); and
Clark does not teach
	transmitting, by the file service module to a log file server, the aggregated log file, the transmission of the aggregated log file to the log file server triggered based on the size of the aggregated log file reaching a file size quota. 
However, Agrawal teaches
transmitting, by the file service module to a log file server, the aggregated log file, the transmission of the aggregated log file to the log file server triggered based on the size of the aggregated log file reaching a file size quota (when one or more of the source logs reach a particular memory threshold (i.e., reaching the size), the data agent may open a socket and communicate to the destination system that a copy of the source log is ready to be transmitted to the destination system (i.e., transmitting the file to the destination), Agrawal [0102] and Figs. 3-4.   Also see [0120] & [0136]),
	Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made having the teachings of Clark and Agrawal before him/her, to further modify Clark with the teaching of Agrawal’s network redirector systems and methods for performing data replication.  One would have been motivated to do so for the benefit of reducing the processing load on a source, or primary, system when performing one or more data management and/or storage operations on data (Agrawal [0017]).
            Regarding claim 5. Clark as modified teaches, wherein the receiving comprises receiving the log files from a plurality of client devices, and wherein the aggregating comprises associating the log files with particular ones of the plurality of client devices to produce a particular aggregated log file for each of the plurality of client devices (The client can include a file usage aggregator module. The file usage aggregator module 108 can be integrated in operating system, or in embodiments can be separate from operating system. File usage aggregator module 108 can receive local usage data indicating the history and usage of local files stored on local storage and accessed by client, Clark [0017]).
Regarding claims 8 and 12, the method steps of claims 1 and 5 substantially encompass the method recited in claims 8 and 12.  Therefore, claims 8 and 12 are rejected for at least the same reason as claims 1 and 5 above.
Regarding claims 15 and 17, the method steps of claims 1 and 5 substantially encompass the server recited in claims 15 and 17.  Therefore, claims 15 and 17 are rejected for at least the same reason as claims 1 and 5 above.

Claim 2-3, 9-10 and 19-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Clark et al. (U.S. Patent Application No. 2009/0144283 A1, ‘Clark’, hereafter, provided by the Applicant’s IDS) in view of Agrawal (U.S. Patent Application No. 2007/0186068 A1, provided by the Applicant’s IDS) and further in view of Crandall (US Patent No. 5,999,949, ‘Crandall’, hereafter, provided by the Applicant’s IDS).

Regarding claim 2. Clark and Agrawal do not teach, wherein the aggregated log file includes compressed log files and uncompressed log files. 
However, Crandall teaches wherein the aggregated log file includes compressed log files and uncompressed log files (While the common word dictionary 22, the word index 24, the compressed main dictionary 26, the Crandall code list 28, the suffix dictionary 30 and the decompression program 32 are all shown in FIG. 1 and described as being separate files in memory 12, one skilled in the art will understand that any or all of those files may be combined into a single file structure. In particular, when all files are combined with the decompression program 32, the compressed text data 18 becomes a single, self-extracting compressed text file, Crandall, Col 15, lines 59-67.  Thereafter the software scans down the file, calls the appropriate decompression routine for each compressed file structure type that it encounters, and assembles the decompressed file by sequentially appending the outputs of the called decompression routines. When it encounters an uncompressed data structure (Type 7), the software simply appends the data structure to the decompressed file under construction, Crandall, Col 18, lines 8-14).
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made having the teachings of Clark, Agrawal and Crandall before him/her, to further modify Clark with the teaching of Crandall’s text file compression system utilizing word terminators.  One would have been motivated to do so for the benefit of being able to search stored compressed documents. 
Regarding claim 3. Clark as modified teaches, wherein the uncompressed log files are more recent log files than the compressed log files (Crandall, Col 15, lines 59-67, Col 18, lines 8-14).
Regarding claims 9-10, the method steps of claims 2-3 substantially encompass the method recited in claims 9-10.  Therefore, claims 9-10 are rejected for at least the same reason as claims 2-3 above.
Regarding claims 19-20, the method steps of claims 2-3 substantially encompass the server recited in claims 19-20.  Therefore, claims 19-20 are rejected for at least the same reason as claims 2-3 above.

Claims 4, 11 and 16 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Clark et al. (U.S. Patent Application No. 2009/0144283 A1, ‘Clark’, hereafter, provided by the Applicant’s IDS) in view of Agrawal (U.S. Patent Application No. 2007/0186068 A1, provided by the Applicant’s IDS) and further in view of Bae et al. (U.S. Patent Application No. 2003/0018619 A1, ‘Bae’, hereafter, provided by the Applicant’s IDS).

	Regarding claim 4. Clark and Agrawal do not teach, further comprising filtering ones of the log files from the aggregated log file by excluding ones of the log files that have a size or a frequency of reception that exceed thresholds.
However, Bae teaches further comprising filtering ones of the log files from the aggregated log file by excluding ones of the log files that have a size or a frequency of reception that exceed thresholds (limit the size of the log file. … a certain maximum size and entries made to it are made in a first-in-first-out manner (finite sized push down stack (i.e., excluding one or more log files)) when the maximum file size is reached, Bae [0002-0003]).
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made having the teachings of Clark, Agrawal and Bae before him/her, to further modify Clark with the teaching of Bae’s system and method for granular control of message logging.  One would have been motivated to do so for the benefit of efficient control of the log file such as maintaining the size of the log file and their importance level (Bae, Abstract and [0006]).
Regarding claim 11, the method steps of claim 4 substantially encompass the method recited in claim 11.  Therefore, claim 11 is rejected for at least the same reason as claim 4 above.
Regarding claim 16, the method steps of claim 4 substantially encompass the server recited in claim 16.  Therefore, claim 16 is rejected for at least the same reason as claim 4 above.

Claims 6, 13 and 18 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Clark et al. (U.S. Patent Application No. 2009/0144283 A1, ‘Clark’, hereafter, provided by the Applicant’s IDS) in view of Agrawal (U.S. Patent Application No. 2007/0186068 A1, provided by the Applicant’s IDS) and further in view of Andruss et al. (U.S. Patent No. 8,924,352 B1, ‘Andruss’, hereafter, provided by the Applicant’s IDS).

	Regarding claim 6. Clark and Agrawal do not teach, wherein the log files are received periodically by the file service module.
	However, Andruss teaches wherein the log files are received periodically by the file service module (if an interval of one month is scheduled the resulting log will be able to show which files changed from month to month. Because the scan is run on a monthly basis, the resulting log will not be able to discern files which change at greater frequency such as daily, hourly, etc., Andruss, Col 7, lines 22-34, Col 8, lines 41-52).
	Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made having the teachings of Clark, Agrawal and Andruss before him/her, to further modify Clark with the teaching of Andruss’s automated priority backup and archive.  One would have been motivated to do so for the benefit of inexpensively and rapidly perform backup operations on data over any variety of connection speeds in order to adequately protect the system/user in as little time as possible (Andruss ,Abstract and Col 2, lines 4-15).
Regarding claim 13, the method steps of claim 6 substantially encompass the method recited in claim 13.  Therefore, claim 13 is rejected for at least the same reason as claim 6 above.
Regarding claim 18, the method steps of claim 6 substantially encompass the server recited in claim 18.  Therefore, claim 18 is rejected for at least the same reason as claim 6 above.

Claims 7 and 14 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Clark et al. (U.S. Patent Application No. 2009/0144283 A1, ‘Clark’, hereafter, provided by the Applicant’s IDS) in view of Agrawal (U.S. Patent Application No. 2007/0186068 A1, provided by the Applicant’s IDS) and further in view of Rothbarth et al. (U.S. Patent Application No. 2005/0021950 A1, ‘Rothbarth’, hereafter, provided by the Applicant’s IDS).

	Regarding claim 7. Clark and Agrawal do not teach, wherein the log files received by the file service module comprise encrypted files.
	However, Andruss teaches wherein the log files received by the file service module comprise encrypted files (allows a user to predefine a schedule for automatically transmitting encrypted copies of files from an originating computer to a selected destination computer for storage, Rothbarth [0008], [0038] and Fig. 2).
	Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made having the teachings of Clark, Agrawal and Rothbarth before him/her, to further modify Clark with the teaching of Rothbarth’s method and system for sharing storage space on a computer.  One would have been motivated to do so for the benefit of not requiring an additional equipment and one or more users share storage space on their computers and also it more difficult, if not impossible, for malicious users to identify a remote back-up site for particular users (Andruss, Abstract and [0007]).
Regarding claim 14, the method steps of claim 7 substantially encompass the method recited in claim 14.  Therefore, claim 14 is rejected for at least the same reason as claim 7 above.
	            

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASANUL MOBIN/
Primary Examiner, Art Unit 2168